Per Curiam.
So long as plaintiffs paid defendant his-stipulated salary, the character of defendant’s employment was not such that plaintiffs breached or terminated their contract with defendant by not allowing him to continue performing the services for them which he had been accustomed to perform under the terms of the contract. (Turner v. Sawdon & Co., L. R. [1901] 2 K. B. 653.) Defendant stated to plaintiffs, on December 3, 1928, that inas*126much as they had refused to let him work in his old capacity in their Buffalo office, he considered the contract breached and would hot be under any obligation to them at all. On December 8, 1928, defendant, through his attorneys, wrote plaintiffs to the effect that since they had terminated the contract he would seek other employment and enter the trading business within the county of Erie. Under this state of facts the judgment appealed from is fairly sustained by the evidence.
The judgment should be affirmed, with costs.
All concur. Present — Sears, P. J., Crouch, Taylor, Thompson and Crosby, JJ.
Judgment affirmed, with costs.